Case 2:17-cv-04140-DWL_ Document 89-33 Filed 10/09/18 Page 1 of 10

ZA bank.

LY
VLE. po LY fx DATE MU VP

AMOUNT

NYOCK H
22>

$2,151.25

    
 

COUNTER WITHDRAWAL

20088 (03/05)

ALL ITEMS ARE ACCEPTED SUBJECT TO OUR RULES
AND REGULATIONS APPLICABLE TO THE ACCOUNT.

1.S5B06805 eOr

 

 

 

 

 

Mary
20170420 908955329183 2131.25
17102711479113 151706923829

Mary Patton
BC-MN-H21P
Case 2:17-cv-04140-DWL Document 89-33 Filed 10/09/18 Page 2 of 10

All of (serving your

From:
Mary Patton U.S. Bank Representative
To:

Mary Patton
BC-MN-H21P

Re: Item Request 17102711476708
kp-13901

Number of items: 12

Dear U.S. Bank Customer,

The items for which you have requested images are enclosed with this mailing.
Please check to see that all items you requested have been

included. If you have any questions, please contact U.S. Bank 24-Hour
Banking and Financial Sales at the number below:

Cincinnati Metro (513) 632-4141
Minneapolis / St. Paul (612) 872-2657
Denver Metro (303) 585-8585
Portland Metro (503) 872-2657
Milwaukee Metro (414) 765-4636
St. Louis Metro (314) 425-2000
Other (800) 872-2657

TDD for Hearing Impaired (800) 685-5065

U.S. Bank Confidential Communication
TSibanks.4400m Document 89-33

P.O. Box 1800
Saint Paul, Minnesota 55101-0800

2601 IMG Y ST01

aU M agg fyeedeg ef TUNA LAN pon golf Lf GMA TP Tp
00001043201 SP 0.500 106481010097392 P N
ELIZABETH J DANZIK

WYO TECH INVESTMENT GROUP, LLC

1108 14TH ST # 405

CODY WY 82414-3743

Filed 10/09/18 Page Business Statement

Account Number:
829

Statement Period:
Apr 3, 2017
through

Apr 30, 2017

Page 1 of 3

os To Contact U.S. Bank

24-Hour Business
Solutions: 1-800-673-3555

Telecommunications Device
for the Deaf:

internet:

1-800-685-5065
usbank.com

 

INFORMATION YOU SHOULD KNOW |

Important changes are coming to your Online and Mobile Financial Services Agreement. ‘Review the changes BERG made
by clicking on the banner on your My Accounts page in Online Banking to learn more.

 

 

 

 

 

 

 

 

 

 

SILVER BUSINESS CHECKING BEE een oe eee es Member FDIC
- : He ACCOUNT CLOSED
U.S. Bank National Association Account Number E629
Account Summary
# Items
Beginning Balance on Apr 3 $ 733.25
Other Deposits 2 60,000.00
Other Withdrawals 6 §7,233.25 -
Checks Paid 1 3,500.00 -
Ending Balance on Apr 30, 2017 $ 0.00
Other Deposits
Daie Description of Transaction Ref Number Amount
Apr 3 Wire Credit REF001036 ANIMAS CU FARMINGT 170403032700 $ 10,000.00
ORG=ICE ELECTRIC/CHAD = = GREENWADE PO BOX 469
ane 17 Wire Credit REF000376 WESTERN ALLIANCE’B 170417025679 50,000.00
- ORG=FIVE STAR TRUST.3105 SHADOW LEAF CT | "
Total Other Deposits $ 60,000.00
Other Withdrawals
Date Description of Transaction Ref Number Amount
Apr 4 Wire Debit REF001452 WELLS SF 170404017896 $ 10,000.00-
BNF=DANZIK APPLIED SCIENCES LLC _
Apr 14. Analysis Service. Charge ae : 1400000000. 102.00- .:
Apr 18 Wire Debit REF001326 BK AMER NYC 170418016242 15,000.00-
_ BNF=CATAFAGO FINI LLP
Apr 18. Wire Debit REFO01269 WELLS SF. 170418016067 30,000.00-
BNF=DANZIK APPLIED SCIENCES LLC Ss
Apr 20 AccountClosed | _ 0.00-
Apr 20 Customer Withdrawal | es BOS5320 183 0 STB B
Total Other Withdrawals $ 57,233.25-
Checks Presented Conventionally
Check _—s—s«zDate — Ref Number _ Amount
2000 Apr 19 8656720660 3,500.00
Conventional Checks Paid (1) $ 3,500.00-
Balance Summary
Date Ending Balance Date Ending Balance Date Ending Balance
Apr 3 10,733.25 Apr 14 631.25 Apr 18 5,631.25
Apr 4 733.25 Apr 17 50,631.25 Apr 19 2,131.25
Tibank....1400bre acalbt aly de waraccicksl Ad AQIDABs RADE Ai @ebOronth. Please

examine this statement immediately. We will assume that the balance and transactions shown are
correct unless you notify us of an error.

Outstanding Deposits
DATE | 1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
the left. Record the total.

2. Check off in your checkbook register all checks, withdrawals (including Check Card and ATM)
and automatic payments that appear on your statement. Withdrawals that are NOT checked off
should be recorded in the Outstanding Withdrawals section at the left. Record the total.

 

Ouistending Wilharewale Enter the ending balance shown on this statement. $
DATE Enter the total deposits recorded in the Outstanding Deposits section. $
Total lines 3 and 4. $

Enter the total withdrawals recorded in the Outstanding Withdrawals section. $

 

Subtract line 6 from line 5. This is your balance. $

oN ON ® Ww

Enter in your register and subtract from your register balance any checks, withdrawals or other
debits (including fees, if any) that appear on your statement but have not been recorded in your
register.

9. Enter in your register and add to your register balance any deposits or other credits (including
interest, if any) that appear in your statement but have not been recorded in your register.

10. The balance in your register should be the same as the balance shown in #7. If it does not
match, review and check all figures used, and check the addition and subtraction in your register.
If necessary, review and balance your statement from the previous month.

AL

 

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Check Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank P.O. Box 64991 St. Paul, MN
55164-9505.
¢ Teil us your name and account number.
° Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
e Tell us the dollar amount of the suspected error.
We will tell you ail the results of our investigation within 10 business days and will correct any error promptly. If we need more time, we may take up to 45 days to investigate your complaint.
in that case, we will provisionally credit your account for the amount you think is in error, so that you will have the use of the money during the time it takes us to compiete our investigation.
For transfers initiated outside the United States or transfers resulting from point of sale debit card transactions, the time period for provisional credit is 10 business days and the time to
resolve the investigation is 90 days.

“Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.

IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS

Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.

CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE

What To Do if You Think You Find A Mistake on Your Statement

If you think there is an error on your statement, write to us at:

U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.

In your letter, give us the following information:

° Account information: Your name and account number.

¢ Dollar Amount: The doilar amount of the suspected error.

* Description of problem: if you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement.

You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the following are true:

¢ We cannot try to collect the amount in question, or report you as delinquent on that amount.

« The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
pay the amount in question or any interest or other fees related to that amount.

e While you do not have to pay the amount in question, you are responsible for the remainder of your balance.

» We can apply any unpaid amount against your credit limit.

Reserve Line Balance Computation Method: To determine your Balance Subject to interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing

days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to interest. The “INTEREST
CHARGE*** begins from the date of each advance.

REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.

CONSUMER REPORT DISPUTES

We may report information about negative account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a
result, this may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling
844.624.8230 or by writing to: U.S. Bank Attn: CRA Management, P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide: your name,
address and phone number, the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g., affidavit of
identity theft), if applicable.

Equal HOusINT
LENDER
Member FDIC
J DAY iness Statement
CSbank-~- 04 FAeAPAIM OMBKUMent 89-33 Filed 10/09/18 Page Busine ,

Account Number:

 

 

~~ 1108 14TH ST #405
— CODY WY 82414-3743 2:
seen Statement Period:
Apr 3, 2017
. through
ee Apr 30, 2017
Page 2 of 3
SILVER BUSINESS CHECKING  — — |. SEES AGONTINGED)
—. ACCOUNT CLOSED : a
U.S. Bank National Association Account Number 829
Balance Summary (continued) —
Date Ending Balance |
Apr 20 0.00

Balances only appear for days reflecting change.

ANALYSIS SERVICE CHARGE DETAIL
Account Analysis Activity for: March 2017

Account Number: 829 $ 102.00
Analysis Service Charge assessed to 829 $ 402.00

Service Activity Detail for Account Number (S29

 

 

 

 

 

Service Volume Avg Unit Price Total Charge
Depository Services
Combined Transactions/Items 9 No Charge
Subtotal: Depository Services «0.00
Wire Transfers
Incoming Fedwire 1 14.00000 14.00
_ Bank- Fedwire Non-Repetitive ee Se Rae ee ..., $5.00000 Seno POM
Wire Advice Mail 3 6.00000 18.00
Subtotal: Wire Transfers 102.00

Fee Based Service Charges for Account Number | $ 102.00

 

 
(Sbank... O4FHECPANIL OAK ment g9.33 Filed 10/09/18

1108 14TH ST # 405
CODY WY 82414-3743

Page Business Statement

Account Number:
829

Statement Period:

 

 

  
  

 

 

       

 

 

Apr 3, 2017
through
Apr 30, 2017
Page 3 of 3
IMAGES FOR YOUR SILVER BUSINESS CHECKING ACCOUNT _ ee _Member FDIC
Account Number 829
%y COUNTER WITHDRAWAL, bank 3 | ai sieazes 2000
| ae Coban. | |
B Ai, HULL GE LEE, on Mtl wi.
BK, é
i , ACCQUNT NUMBER, AMOUNT | ion
, «SBME, $ son LIES es 4
: Cid | 7 me
# sare “4 p Pp aes
SSBO0B805 20 2,151.25 | HRA2ROSESSH ical
0000 Apr 20 2,131.25 2000" Apr 19 3,500.00

* Gap in check sequence
TSibankk....1140-0m Document 89-33 Filed 10/09/18 Page PiFingss Statement

P.O. Box 1800
Saint Paul, Minnesota 55101-0800

2601 TRN Y

a pbeno df poses EygoTENYUY Ef peg UEP UATE Tepes GATT
000146204 01 SP 0.460 106481966851604 P N
ELIZABETH J DANZIK

DBA WYO TECH INVESTMENT LLC

1108 14TH ST #405

CODY WY 82414-3743

ST01

3829

riod:

Mar 1, 2017
through

Mar 31, 2017

LAE
ee Page 1 of 2
= To Contact U.S. Bank

24-Hour Business

Solutions: 1-800-673-3555

Telecommunications Device

 

for the Deaf: 1-800-685-5065
internet: usbank.com
SILVER BUSINESS CHECKING | _ Member FDIC
U.S. Bank National Association ACCOUNT Number 3829

Account Summary

 

 

 

 

 

 

 

 

# Items
Beginning Balance on Mar 1 $ 100.00
Customer Deposits 1 10,000.00
Other Deposits 1 100,000.00
Other Withdrawals 3 40,866.75 -
Checks Paid 3 68,500.00 -
Ending Balance on Mar 31, 2017 $ 733.25
Customer Deposits
Number Date Ref Number Amount
Mar 15 8655370476 10,000.00
Total Customer Deposits $ 10,000.00
Other Deposits
Date Description of Transaction Ref Number Amount
Mar 3 Wire Credit REFO00991 WESTERN ALLIANCE B 170303041937 $ 100,000.00
ORG=THE FIVE STAR TRUST 3105 SHADOW LEAF CT,
Total Other Deposits $ 100,000.00
Other Withdrawals
Date Description of Transaction Ref Number Amount
Mar 16 Wire Debit REF003227 WELLS SF 170316032760 $ 35,000.00-
BNF=DANZIK APPLIED _ SCIENCES, LLC
Mar 20° Electronic Withdrawal From DLX For Business. *66:75-
_ REF=170790094569500Y00 1411877307BUS PROD: 02039396832128 Senses
Mar 28 Wire Debit REF001615 WELLS SF 170328017203 5,800.00-
BNF=DANZIK APPLIED SCIENCES LLC
Total Other Withdrawals $ 40,866.75-
Checks Presented Conventionally
Check Date Ref Number Amount Check Date Ref Number Amount
07100 Mar 6 8059413084 3,500.00 0103* Mar 9 8955157180 15,000.00
0101 Mar 6 8055182956 50,000.00
* Gap in check sequence Conventional Checks Paid (3) $ 68,500.00-

 

Balance Summary

 

Date Ending Balance Date Ending Balance Date Ending Balance
Mar 3 400,100.00 Mar 15 41,600.00 Mar 20 6,533.25
Mar 6 46,600.00 Mar 16 6,600.00 Mar 28 733.25
Mar 9 31,600.00

Balances only appear for days reflecting change.

 
BALANCE YOUR ACCOUNT .
TS bark..v-o4 140-DWib kedpoau anarybB Baidactiohal AD OUOBUAe YRAGEBOnonth. Please

examine this statement immediately. We will assume that the balance and transactions shown are
correct unless you notify us of an error.

Outstanding Deposits
DATE 1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
the left. Record the total.

2. Check off in your checkbook register all checks, withdrawals (including Check Card and ATM)
and automatic payments that appear on your statement. Withdrawals that are NOT checked off

 

T should be recorded in the Outstanding Withdrawals section at the left. Record the total.
Outstanding Withdrawals Enter the ending balance shown on this statement. $
DATE Enter the total deposits recorded in the Outstanding Deposits section. $

Total lines 3 and 4. $

Enter the total withdrawals recorded in the Outstanding Withdrawals section. $

 

Subtract line 6 from line 5. This is your balance. $

eNO HO FF YH

Enter in your register and subtract from your register balance any checks, withdrawals or other
debits (including fees, if any) that appear on your statement but have not been recorded in your
register.

9. Enter in your register and add to your register balance any deposits or other credits (including
interest, if any) that appear in your statement but have not been recorded in your register.

10. The balance in your register should be the same as the balance shown in #7. If it does not
match, review and check all figures used, and check the addition and subtraction in your register.
If necessary, review and balance your statement from the previous month.

°

 

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Check Card, ACH, Bill Pay and Other Electronic Transfers
if you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank P.O. Box 64991 St. Paul, MN
55164-9505.
¢ Tell us your name and account number.
« Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
e Tell us the dollar amount of the suspected error.
We will tell you all the results of our investigation within 10 business days and will correct any error promptly. if we need more time, we may take up to 45 days to investigate your complaint.
In that case, we will provisionally credit your account for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation.
For transfers initiated outside the United States or transfers resulting from point of sale debit card transactions, the time period for provisional credit is 10 business days and the time to
resolve the investigation is 90 days.

“Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.

IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS

Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. if you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.

CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE

What To Do If You Think You Find A Mistake on Your Statement

If you think there is an error on your statement, write to us at:

U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.

In your letter, give us the following information:

* Account information: Your name and account number.

¢ Dollar Amount: The dollar amount of the suspected error.

* Description of problem: \f you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement.

You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the following are true:

¢ We cannot try to collect the amount in question, or report you as delinquent on that amount.

« The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
pay the amount in question or any interest or other fees related to that amount.

e While you do not have to pay the amount in question, you are responsible for the remainder of your balance.

» We can apply any unpaid amount against your credit limit.

Reserve Line Balance Computation Method: To determine your Balance Subject to interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing

days in the cycle, This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.

REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.

CONSUMER REPORT DISPUTES

We may report information about negative account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a
result, this may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling
844.624.8230 or by writing to: U.S. Bank Attn: CRA Management, P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide: your name,
address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g., affidavit of
identity theft), if applicable.

Enual xousHc

Member FDIC =e
TSibank vos pwompcumense-22 Filed 10/09/18

1108 14TH ST # 405
CODY WY 82414-3743

Page Suginess Statement

Account Number:

Statement Period:

 

 

 

 

Mar 1, 2017
through
ee Mar 31, 2017
Page 2 of 2
ANALYSIS SERVICE CHARGE DETAIL _
Account Analysis Activity for: February 2017
Account Number: 829 0.00
Analysis Service Charge assessed to 829 0.00
Service Activity Detail for Account Number (E3829
Service Volume Avg Unit Price Total Charge
Depository Services
Combined Transactions/Items 2 No Charge
Subtotal: Depository Services 0.00

Fee Based Service Charges for Account Number ; a

$ 0.00

 
TSibanke.o1s00m Document 89-33 Filed 10/09/18 Page 10 of 10

This page intentionally left blank
